Exhibit 10.1 

 

 

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement is dated as of June 24, 2015 (this
“Agreement”), by and between Freestone Resources, Inc., a Nevada corporation
(the “Company”), and Dynamis Energy, LLC, an Idaho limited liability company
(the “Purchaser”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act (as defined below), and Rule
506 promulgated thereunder, the Company desires to issue and sell to Purchaser,
and Purchaser desires to purchase from the Company (i) five million (5,000,000)
shares of Common Stock at a purchase price of $0.10 per share (collectively, the
“Shares”), par value $0.001 per share (together with any securities into which
such shares may be reclassified, the “Common Stock”), and (ii) a common stock
purchase warrant (the “Warrant”) to purchase five million (5,000,000) additional
shares of Common Stock (collectively, the “Warrant Shares”), which Warrants
shall be in the form attached hereto as Exhibit A, upon the terms and conditions
set forth in this Agreement.

NOW, THEREFORE, in consideration of the mutual terms, conditions and other
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties agree to the sale and purchase of the Shares
and Warrants as set forth herein.

ARTICLE I. DEFINITIONS

1.1              Definitions.

In addition to the terms defined elsewhere in this Agreement, for all purposes
of this Agreement, the following terms have the meanings indicated in this
Section 1.1:

“Action” shall have the meaning ascribed to such term in Section 3.1(j).

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 144. With respect to a
Purchaser, any investment fund or managed account that is managed on a
discretionary basis by the same investment manager as the Purchaser will be
deemed to be an Affiliate of the Purchaser.

“Agreement” shall have the meaning ascribed to such term in the Preamble.

“Closing” means the closing of the purchase and sale of the Common Stock
pursuant to Section 2.1.

“Closing Date” means the Trading Day when this Agreement has been executed and
delivered by the parties hereto.

“Commission” means the Securities and Exchange Commission.

“Common Stock” shall have the meaning ascribed to such term in the Preamble.

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock.

“Company” shall have the meaning ascribed to such term in the Preamble.

“Disclosure Schedules” means the Disclosure Schedules of the Company delivered
concurrently herewith.

“Effective Date” means the date that the initial registration statement filed by
the Company for the Registrable Securities is first declared effective by the
Commission.

“Environmental Laws” shall have the meaning ascribed to such term in Section
3.1(r).

“Evaluation Date” shall have the meaning ascribed to such term in Section
3.1(u).

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“GAAP” shall have the meaning ascribed to such term in Section 3.1(h).

“Indemnified Liabilities” shall have the meaning ascribed to such term in
Section 4.6.

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(q).

“Investment Company Act” means the Investment Company Act of 1940, as amended.

“Legend Removal Date” shall have the meaning ascribed to such term in Section
4.1(c).

“Liens” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

“Material Adverse Effect” shall have the meaning ascribed to such term in
Section 3.1(b).

“Material Contract” means any contract of the Company or any of its Subsidiaries
that has been filed or was required to have been filed as an Exhibit to the SEC
Reports pursuant to Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

“Material Permits” shall have the meaning ascribed to such term in Section
3.1(m).

“OFAC” shall have the meaning ascribed to such term in Section 3.1(bb).

“Plan” shall have the meaning ascribed to such term in Section 3.1(p).

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.

“Purchaser” shall have the meaning ascribed to such term in the Preamble.

“Purchaser Party” shall have the meaning ascribed to such term in Section 4.6.

“Registrable Securities” means all of the Shares held by the Purchaser, together
with any shares of Common Stock issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the foregoing.

“Registration Statement” means a registration statement covering the resale of
the Registrable Securities.

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.1(h).

“Securities” means the Shares and the Warrants.

“Securities Act” means the Securities Act of 1933, as amended.

“Shares” shall have the meaning ascribed to such term in the Preamble.

“Subscription Amount” shall have the meaning ascribed to such term in Section
2.1.

“Subsidiary” shall mean the subsidiaries of the Company, if any, set forth on
Schedule 3.1(a).

“Trading Day” means a day on which the Common Stock is traded on a Trading
Market.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE Amex
(formerly the American Stock Exchange), the New York Stock Exchange, the Nasdaq
Global Market, the Nasdaq National Market, the Nasdaq Capital Market or the OTC
Bulletin Board.

“Warrants” shall have the meaning ascribed to such term in the Preamble.

“Warrant Shares” shall have the meaning ascribed to such term in the Preamble.

ARTICLE II. PURCHASE AND SALE

2.1              Closing. On a Closing Date, Purchaser shall purchase from the
Company and the Company shall issue and sell to Purchaser FIVE MILLION
(5,000,000) Shares in exchange for FIVE HUNDRED-THOUSAND DOLLARS ($500,000.00)
and FIVE MILLION (5,000,000) Warrants in exchange for FIVE HUNDRED DOLLARS
($500.00) (the “Subscription Amount”). Upon satisfaction of the conditions set
forth in Sections 2.2 and 2.3, the Closing shall occur at the offices of the
Company or such other location as the parties shall mutually agree.

Name of Purchaser Class and Number of Securities Cash Purchase Consideration
Dynamis Energy, LLC 5,000,000 shares of Common Stock $500,000   5,000,000
Warrants $500

 

2.2              Deliveries.

(a)                On the Closing Date, the Company shall deliver or cause to be
delivered to the Purchaser the following:

(i)                 this Agreement duly executed by the Company;

(ii)               a copy of the irrevocable instructions to the Company’s
transfer agent instructing the transfer agent to deliver, on an expedited basis,
a certificate evidencing the five million (5,000,000) Shares, registered in the
name of the Purchaser;

(iii)             a certificate, in form reasonably satisfactory to the
Purchaser, executed by an executive officer of the Company, dated as of the
Closing Date, certifying as to the fulfillment of the conditions specified in
Sections 2.3(b)(i) and (ii);

(iv)             the Warrants in the form of Exhibit A hereto; and

(v)               a legal opinion of Taylor V. Wilson, Esq., or other legal
counsel to the Company, in the form of Exhibit B attached hereto.

(b)               On the Closing Date, the Purchaser shall deliver or cause to
be delivered to the Company the following:

(i)                 this Agreement duly executed by the Purchaser.

(ii)               the Subscription Amount by wire transfer to the account as
specified by the Company on Annex A hereto.

2.3              Closing Conditions.

(a)                The obligations of the Company hereunder in connection with
the Closing are subject to the following conditions being met:

(i)                 all representations and warranties of the Purchaser
contained herein shall be accurate in all material respects (except for those
representations and warranties which are qualified as to materiality, in which
case such representations and warranties shall be true and correct in all
respects) on the Closing Date, except for such representations that speak as of
a specific date;

(ii)               all obligations, covenants and agreements of the Purchaser
required to be performed at or prior to the Closing Date shall have been
performed; and

(iii)             the delivery by the Purchaser of the items set forth in
Section 2.2(b) of this Agreement.

(b)               The obligations of the Purchaser hereunder in connection with
the Closing are subject to the following conditions being met:

(i)                 all representations and warranties of the Company contained
herein shall be accurate in all material respects (except for those
representations and warranties which are qualified as to materiality, in which
case such representations and warranties shall be true and correct in all
respects) on the Closing Date, except for such representations that speak as of
a specific date;

(ii)               all obligations, covenants and agreements of the Company
required to be performed at or prior to the Closing Date shall have been
performed; and

(iii)             the delivery by the Company of the items set forth in Section
2.2(a) of this Agreement.

ARTICLE III. REPRESENTATIONS AND WARRANTIES

3.1              Representations and Warranties of the Company. Except as set
forth under the corresponding section of the Disclosure Schedules which
Disclosure Schedules shall be deemed a part hereof, the Company hereby makes, as
of the Closing Date, the representations and warranties set forth below to the
Purchaser:

(a)                Subsidiaries. All of the direct and indirect subsidiaries of
the Company are set forth on Schedule 3.1(a). The Company owns, directly or
indirectly, all of the capital stock or other equity interests of each
Subsidiary free and clear of any Liens, and all the issued and outstanding
shares of capital stock of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights to subscribe for
or purchase securities. If the Company has no subsidiaries, then references in
this Agreement to the Subsidiaries will be disregarded.

(b)               Organization and Qualification. The Company and each of the
Subsidiaries is an entity duly incorporated or otherwise organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation or organization (as applicable), with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. Neither the Company nor any Subsidiary is in violation
or default of any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. Each of the
Company and the Subsidiaries is duly qualified to conduct business and is in
good standing as a foreign corporation or other entity in each jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to result
in (i) a material adverse effect on the legality, validity or enforceability of
this Agreement, (ii) a material adverse effect on the results of operations,
assets, business, or financial condition of the Company and the Subsidiaries,
taken as a whole, or (iii) a material adverse effect on the Company’s ability to
perform in any material respect on a timely basis its obligations under this
Agreement (any of (i), (ii) or (iii), a “Material Adverse Effect”) and no
Proceeding has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

(c)                Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
thereunder. The execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated thereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company in connection therewith other than in
connection with the Required Approvals. This Agreement has been (or upon
delivery will have been) duly executed by the Company and, when delivered in
accordance with the terms hereof, will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms except (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

(d)               No Conflicts. The execution, delivery and performance of this
Agreement by the Company, the issuance and sale of the Shares and the Warrants
and the consummation by the Company of the other transactions contemplated
hereby do not and will not (i) conflict with or violate any provision of the
Company’s or any Subsidiary’s certificate or articles of incorporation, bylaws
or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any Lien upon any of
the properties or assets of the Company or any Subsidiary, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected,
including, without limitation, any Material Contract or Material Permit, or
(iii) subject to the Required Approvals, conflict with or result in a violation
of any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including federal and state securities laws and
regulations), or by which any property or asset of the Company or a Subsidiary
is bound or affected; except in the case of each of clauses (ii) and (iii), such
as could not have or reasonably be expected to result in a Material Adverse
Effect.

(e)                Filings, Consents and Approvals. The Company is not required
to obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or other Person in connection with the
execution, delivery and performance by the Company of this Agreement, other than
(i) application(s) to each applicable Trading Market for the listing of the
Shares and the Warrant Shares for trading thereon in the time and manner
required thereby, (ii) the filing of Form D with the Commission and such filings
as are required to be made under applicable state securities laws, and (iii) a
Form 8-K disclosing the sale of the Shares and the Warrants hereunder,
(collectively, the “Required Approvals”). Subject to the accuracy of the
representations and warranties of the Purchaser set forth in Section 3.2 hereof,
the Company has taken all action necessary to exempt: (i) the issuance and sale
of the Shares, (ii) the issuance of the Warrant Shares upon due exercise of the
Warrants, and (iii) the other transactions contemplated hereby from the
provisions of any stockholder rights plan or other “poison pill” arrangement,
any anti-takeover, business combination or control share law or statute binding
on the Company or to which the Company or any of its assets and properties may
be subject and any provision of the articles of incorporation, bylaws or other
organizational or charter documents of the Company that is or could reasonably
be expected to become applicable to the Purchaser as a result of the
transactions contemplated hereby, including without limitation, the issuance of
the Shares and the Warrant Shares and the ownership, disposition or voting of
the Shares and the Warrant Shares by the Company or the exercise of any right
granted to the Purchaser pursuant to this Agreement.

(f)                Issuance of the Shares. The Shares are duly authorized and,
when issued and paid for in accordance with this Agreement, will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided for in this
Agreement. The Warrants have been duly and validly authorized. Upon the due
exercise of the Warrants, the Warrant Shares will be validly issued, fully paid
and non-assessable free and clear of all Liens. The Company has reserved from
its duly authorized capital stock the maximum number of shares of Common Stock
issuable pursuant to this Agreement and the Warrant.

(g)                Capitalization. The capitalization of the Company is as set
forth on Schedule 3.1(g). All of the issued and outstanding capital shares of
the Company (i) have been duly authorized and validly issued; and are fully paid
and nonassessable, (ii) are not in violation of any first refusal, preemptive
right, right of participation, or any similar right applicable to the company’s
capital stock, and (iii) have been offered, issued and sold by the Company in
compliance with all applicable federal and state securities laws. The Company
has not issued any capital stock since its most recently filed periodic report
under the Exchange Act, other than pursuant to the exercise of employee stock
options under the Company’s stock incentive plans and the issuance of restricted
shares of Common Stock to employees pursuant to the Company’s stock incentive
plan. No Person has any right of first refusal, preemptive right, right of
participation, or any similar right to participate in the transactions
contemplated by this Agreement. There are no outstanding options, warrants,
script rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock or Common Stock Equivalents other than
pursuant to this Agreement. No further approval or authorization of any
stockholder, the Board of Directors of the Company or other Person is required
for the issuance and sale of the Shares. Except for this Agreement, there are no
stockholders agreements, voting agreements, registration agreement or other
similar agreements with respect to the Company’s capital stock to which the
Company is a party or, to the knowledge of the Company, between or among any of
the Company’s stockholders.

(h)               SEC Reports; Financial Statements. The Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof, for the two years preceding the date hereof (or
such shorter period as the Company was required by law to file such material)
(the foregoing materials, including the exhibits thereto and documents
incorporated by reference therein, being collectively referred to herein as the
“SEC Reports”) on a timely basis or has received a valid extension of such time
of filing and has filed any such SEC Reports prior to the expiration of any such
extension. As of their respective dates, the SEC Reports complied in all
material respects with the requirements of the Securities Act and the Exchange
Act and the rules and regulations of the Commission promulgated thereunder, and
none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The Company has never
been an issuer subject to Rule 144(i) under the Securities Act. Each of the
Material Contracts to which the Company or any Subsidiary is a party or to which
the property or assets of the Company or any of its Subsidiaries are subject has
been filed (or incorporated by reference) as an exhibit to the SEC Reports. Each
of the Material Contracts is in full force and effect, and constitutes a legal,
valid and binding obligation enforceable in accordance with its terms against
the Company. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements or the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP, and fairly
present in all material respects the financial position of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.

(i)                 Material Changes. Since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in the SEC Reports or on the Disclosure Schedules, (i) there has been
no event, occurrence or development that has had or could result in a Material
Adverse Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting, (iv) the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock, and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company stock incentive plans. The Company does not have pending before the
Commission any request for confidential treatment of information.

(j)                 Litigation. There is no action, suit, inquiry, notice of
violation, proceeding or investigation pending or, to the knowledge of the
Company, threatened against or affecting the Company, any Subsidiary or any of
their respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which: (i) adversely affects or challenges
the legality, validity or enforceability of this Agreement, or (ii) could, if
there were an unfavorable decision, have or reasonably be expected to result in
a Material Adverse Effect. Neither the Company nor any Subsidiary, nor any
director or officer thereof, is or has been the subject of any Action involving
a claim of violation of or liability under federal or state securities laws or a
claim of breach of fiduciary duty. There has not been, and to the knowledge of
the Company, there is not pending or contemplated, any investigation by the
Commission involving the Company or any current or former director or officer of
the Company. The Commission has not issued any stop order or other order
suspending the effectiveness of any registration statement filed by the Company
or any Subsidiary under the Exchange Act or the Securities Act.

(k)               Labor Relations. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company which could reasonably be expected to result in a Material Adverse
Effect. No officer, consultant or key employee of the Company or any Subsidiary
whose termination could reasonably be expected to result in a Material Adverse
Effect has terminated or, to the knowledge of the Company, has any present
intention of terminating his or her employment or engagement with the Company or
any Subsidiary.

(l)                 Compliance. Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), including,
without limitation, the Material Contracts and the Material Permits, (ii) is in
violation of any order of any court, arbitrator or governmental body, or (iii)
is or has been in violation of any statute, rule or regulation of any
governmental authority, including without limitation all foreign, federal, state
and local laws applicable to its business, including, without limitation, all
applicable foreign, federal, state and local statutes, rules and regulations
relating to taxes, environmental safety and protection, occupational health and
safety, product quality and safety, and employment and labor matters, except in
each case as could not reasonably be expected to have a Material Adverse Effect.

(m)             Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not have or reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and neither the Company nor any
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any Material Permit. All of the Material Permits are valid and
in full force and effect, except where the invalidity of such Material Permit or
the failure of such Material Permit to be in full force and effect, could not
reasonably be expected have a Material Adverse Effect.

(n)               Title to Assets. The Company and the Subsidiaries have good
and marketable title in fee simple to all real property owned by them that is
material to the business of the Company and the Subsidiaries and good and
marketable title in all personal property owned by them that is material to the
business of the Company and the Subsidiaries, in each case free and clear of all
Liens, except for Liens as do not materially affect the value of such property
and do not materially interfere with the use made and proposed to be made of
such property by the Company and the Subsidiaries and Liens for the payment of
federal, state or other taxes, the payment of which is neither delinquent nor
subject to penalties. Any real property and facilities held under lease by the
Company and the Subsidiaries are held by them under valid, subsisting and
enforceable leases of which the Company and the Subsidiaries are in compliance
in all material respects.

(o)               Taxes. The Company and its Subsidiaries have timely and
properly filed all tax returns required to be filed by them for all years and
periods (and portions thereof) for which any such tax returns were due, except
where the failure to so file would not have a Material Adverse Effect. All such
filed tax returns are accurate in all material respects. The Company has timely
paid all taxes due and payable (whether or not shown on filed tax returns),
except where the failure to so pay would not have a Material Adverse Effect.
There are no pending assessments, asserted deficiencies or claims for additional
taxes that have not been paid. There have been no audits or examinations of any
tax returns by any governmental body, and the Company or its Subsidiaries have
not received any notice that such audit or examination is pending or
contemplated. No claim has been made by any governmental body in a jurisdiction
where the Company or any of its Subsidiaries does not file tax returns that it
is or may be subject to taxation by that jurisdiction. There are no outstanding
agreements or waivers extending the statutory period of limitation for the
assessment or collection of any tax. Neither the Company nor any of its
Subsidiaries is a party to any tax-sharing agreement or similar arrangement with
any other Person. The Company has made all necessary disclosures required by
Treasury Regulation Section 1.6011-4. The Company has not been a participant in
a “reportable transaction” within the meaning of Treasury Regulation Section
1.6011-4(b).

(p)               Employee Benefit Plans. No liability to the Pension Benefit
Guaranty Corporation has been incurred with respect to any Plan (as defined
below) by the Company or any of its Subsidiaries which is or would be materially
adverse to the Company and its Subsidiaries. As used in this Section 3.1(p), the
term “Plan” shall mean an “employee pension benefit plan” (as defined in Section
3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by the Company or any subsidiary or by any
trade or business, whether or not incorporated, which, together with the Company
or any subsidiary, is under common control, as described in Section 414(b) or
(c) of the Code.

(q)               Patents and Trademarks. To the knowledge of the Company, the
Company and the Subsidiaries own, possess, license or have other rights to use,
all patents, patent applications, trademarks, trademark applications and
registrations, service marks, trade names, trade secrets, inventions,
copyrights, licenses and other similar rights necessary or material for use in
connection with their respective businesses as described in the SEC Reports and
which the failure to so have could have a Material Adverse Effect (collectively,
the “Intellectual Property Rights”). Neither the Company nor any Subsidiary has
received any notice (written or otherwise) that the Intellectual Property Rights
used by the Company or any Subsidiary violates or infringes upon the rights of
any Person. To the knowledge of the Company, all such Intellectual Property
Rights are enforceable and there is no existing infringement by another Person
of any of the Intellectual Property Rights. The Company and its Subsidiaries
have taken reasonable security measures to protect the secrecy, confidentiality
and value of all of their Intellectual Property Rights.

(r)                 Environmental Matters. Neither the Company nor any
Subsidiary is in violation of any statute, rule, regulation, decision or order
of any governmental body relating to the use, disposal or release of hazardous
or toxic substances or relating to the protection or restoration of the
environment or human exposure to hazardous or toxic substances (collectively,
“Environmental Laws”), owns or operates any real property contaminated with any
substance that is subject to any Environmental Laws, is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, or is subject to
any claim relating to any Environmental Laws, which violation, contamination,
liability or claim has had or could reasonably be expected to have a Material
Adverse Effect, individually or in the aggregate; and there is no pending or, to
the Company’s knowledge, threatened investigation that might lead to such a
claim.

(s)                Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged, including, but not limited to,
directors and officers insurance. To the Company’s knowledge, such insurance
contracts and policies are accurate and complete. Neither the Company nor any
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.

(t)                 Transactions With Affiliates and Employees. Except as set
forth in the SEC Reports, none of the officers or directors of the Company and,
to the knowledge of the Company, none of the employees of the Company (i) is
presently a party to any transaction with the Company or any Subsidiary (other
than for services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner, in each case in excess of $120,000 other than (A) for payment of salary
or consulting fees for services rendered, (B) reimbursement for expenses
incurred on behalf of the Company and (C) for other employee benefits, including
stock option agreements under any stock option plan of the Company; or (ii) has
any direct or indirect ownership interest in any firm or corporation with which
the Company is affiliated or with which the Company has a business relationship,
or any firm or corporation that competes with the Company.

(u)               Disclosure Controls and Procedures and Accounting Controls.
The Company has established and maintains disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(c) and 15d-15(c)) that are effective in all
material respects to ensure that material information relating to the Company is
made known to its chief executive officer and chief financial officer by others
within those entities. The Company’s certifying officers have evaluated the
effectiveness of the Company’s controls and procedures as of the end of the
period covered by the most recently filed quarterly or annual periodic report
under the Exchange Act (such date, the “Evaluation Date”). The Company presented
in its most recently filed quarterly or annual periodic report under the
Exchange Act the conclusions of the certifying officers about the effectiveness
of the disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company’s internal controls (as such term is defined in Item
307(b) of Regulation S-K under the Exchange Act) or, to the Company’s knowledge,
in other factors that could significantly affect the Company’s internal
controls. The Company maintains a system of accounting controls sufficient to
provide reasonable assurances that (a) transactions are executed in accordance
with management’s general or specific authorization; (b) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain accountability for assets; (c) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (d) the recorded accountability for assets is compared with
existing assets at reasonable intervals and appropriate action is taken with
respect to any differences.

(v)               Private Placement. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, no registration under
the Securities Act is required for the offer and sale of the Shares and the
Warrants by the Company to the Purchaser as contemplated hereby. The issuance
and sale of the Shares and the Warrants hereunder does not contravene the rules
and regulations of the Trading Market.

(w)              Investment Company. The Company is not, and is not an Affiliate
of, and immediately after receipt of payment for the Shares and the Warrants,
will not be or be an Affiliate of, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended. The Company shall conduct its
business in a manner so that it will not become subject to the Investment
Company Act.

(x)               Anti-takeover Protections. The Company has taken all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill, shareholder rights agreements or other
similar anti-takeover provision under the Company’s articles of incorporation
and bylaws or any applicable state laws that is or could become applicable to
Purchaser’s purchase and ownership of the Shares.

(y)               No Integrated Offering. Assuming the accuracy of the
Purchaser’s representations and warranties set forth in Section 3.2, neither the
Company, nor to the Company’s knowledge, any of its Affiliates, nor any Person
acting on its or their behalf has, directly or indirectly, made any offers or
sales of any security or solicited any offers to buy any security, under
circumstances that would cause this offering of the Shares and Warrants to be
integrated with prior offerings by the Company for purposes of the Securities
Act or any applicable shareholder approval provisions, including, without
limitation, under the rules and regulations of any Trading Market on which any
of the securities of the Company are listed or designated, other than successive
offerings and sales of Shares under this Agreement.

(z)                General Solicitation. Neither the Company nor any person
acting on behalf of the Company has offered or sold any of the Shares and
Warrants by any form of general solicitation or general advertising. The Company
has offered the Shares and Warrants for sale only to the Purchaser’s and certain
other “accredited investors” within the meaning of Rule 501 under the Securities
Act.

(aa)            Foreign Corrupt Practices Act. Neither the Company nor any of
its Subsidiaries, nor any of their respective directors, officers, employees or
agents has (i) directly or indirectly, used any corporate funds for unlawful
contributions, gifts, entertainment or made any other unlawful expenses relating
to political activity to government officials, candidates or members of
political parties or organizations, (ii) paid, accepted or received any unlawful
contributions, payments, expenditures or gifts, (iii) failed to disclose fully
any contribution made by the Company or any Subsidiary (or made by any Person
authorized to act on its behalf) which is in violation of law, or (iv) violated
in any material respect any provision of the Foreign Corrupt Practices Act of
1977, as amended, any export restrictions, anti-boycott regulations, embargo
regulations or other similar applicable domestic or foreign laws and
regulations.

(bb)           OFAC. None of the Company or any of its Subsidiaries nor, to the
knowledge of the Company, any director, officer, agent, employee, Affiliate or
Person acting on behalf of the Company or any of its Subsidiaries, is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Company will not
directly or indirectly use the proceeds of the sale of the Shares and Warrants,
or lend, contribute or otherwise make available such proceeds to any of the
Company’s Subsidiaries, joint venture partner or other Person or entity, towards
any sales or operations in Cuba, Iran, Syria, Sudan, Myanmar or any other
country sanctioned by OFAC or for the purpose of financing the activities of any
Person currently subject to any U.S. sanctions administered by OFAC.

(cc)            No Broker Fees. No broker, finder or investment banker is
entitled to any brokerage, finder’s or other fee or commission in connection
with the transactions contemplated by this Agreement based upon arrangements
made by or on behalf of the Company. No Purchaser shall have any obligation with
respect to any such fees or any claims made by or on behalf of any such Persons
that any such fees are due.

(dd)           No Additional Agreements. The Company does not have any
agreements or understanding with any Purchaser with respect to the transactions
contemplated by this Agreement other than as specified in this Agreement.

3.2              Representations and Warranties of the Purchaser.

The Purchaser hereby represents and warrants as of the Closing Date to the
Company as follows:

(a)                Organization; Authority. The Purchaser is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with full right, corporate or partnership power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by the Purchaser of the transactions
contemplated by this Agreement have been duly authorized by all necessary
corporate or similar action on the part of the Purchaser. This Agreement has
been duly executed by the Purchaser, and when delivered by the Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, except (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies, and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

(b)               Own Account. The Purchaser understands that the Shares and
Warrants are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law and is acquiring the
Shares and Warrants as principal for its own account and not with a view to or
for distributing or reselling the Shares and Warrants or any part thereof, has
no present intention of distributing any of the Shares and Warrants and has no
arrangement or understanding with any other persons regarding the distribution
of the Shares and Warrants. The Purchaser does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Shares and Warrants

(c)                Purchaser Status. At the time the Purchaser was offered the
Shares and Warrants, it was, and at the date hereof it is, either: (i) an
“accredited investor” as defined in Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or
(a)(8) under the Securities Act, or (ii) a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act. The Purchaser is not required
to be registered as a broker-dealer under Section 15 of the Exchange Act.

(d)               Experience of the Purchaser. The Purchaser, either alone or
together with its representatives, has such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Shares and Warrants,
and has so evaluated the merits and risks of such investment. The Purchaser is
able to bear the economic risk of an investment in the Shares and Warrants and,
at the present time, is able to afford a complete loss of such investment.

The Company acknowledges and agrees that the Purchaser does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.

ARTICLE IV. OTHER AGREEMENTS OF THE PARTIES

4.1              Transfer Restrictions.

(a)                The Securities may only be disposed of in compliance with
state and federal securities laws. In connection with any transfer of Securities
other than pursuant to an effective Registration Statement or Rule 144, to the
Company or to an affiliate of the Purchaser or in connection with a pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
the Purchaser under this Agreement.

(b)               The Purchaser agrees to the imprinting, so long as is required
by this Section 4.1(b), of a legend on any of the Securities in the following or
its equivalent form:

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO
SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE
COMPANY.

(c)                Certificates evidencing the Securities shall not contain any
legend (including the legend set forth in Section 4.1(b)), (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, or (ii) following any sale of such Securities pursuant to
Rule 144, or (iii) if such Securities are eligible for sale under Rule 144,
without the requirement for the Company to be in compliance with the current
public information required under Rule 144 as to such securities and without
volume or manner-of-sale restrictions, or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Commission) and
such lack of requirement is confirmed by a legal opinion satisfactory to the
Company. The Company shall cause its counsel to issue a legal opinion to the
Company’s transfer agent promptly after the Effective Date if required by the
Company’s transfer agent to effect the removal of the legend hereunder. The
Company agrees that following the Effective Date or at such other time as a
legend is no longer required under this Section 4.1(c), it will, no later than
three Trading Days following the delivery by the Purchaser to the Company or the
Company’s transfer agent of a certificate representing Securities issued with a
restrictive legend (such date, the “Legend Removal Date”), deliver or cause to
be delivered to the Purchaser a certificate representing such Securities that is
free from all restrictive and other legends. The Company may not make any
notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section.
Certificates for Securities subject to legend removal hereunder may be
transmitted by the transfer agent of the Company to the Purchaser by crediting
the account of the Purchaser’s prime broker with the Depository Trust Company
System.

(d)               The Purchaser agrees that the removal of the restrictive
legend from certificates representing Securities as set forth in this Section
4.1 is predicated upon the Company’s reliance that the Purchaser will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom.

(e)                In order to enable the Purchaser to sell the Securities under
Rule 144, the Company shall use its reasonable best efforts to timely file (or
obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. If the Company is not required to file reports
pursuant to the Exchange Act, it will prepare and furnish to the Purchaser and
make publicly available in accordance with Rule 144(c) such information as is
required for the Purchaser to sell the Securities under Rule 144.

4.2              Publicity. The Company shall not publicly disclose the name of
the Purchaser or an Affiliate of the Purchaser, or include the name of the
Purchaser or an Affiliate of the Purchaser in any press release or filing with
the Commission (other than the Registration Statement) or any regulatory agency
or Trading Market without the prior written consent of the Purchaser, except to
the extent that such disclosure is required by law, request of the staff of the
Commission or Trading Market regulations, in which case the Company shall
provide the Purchaser with prior notice of such disclosure.

4.3              Integration. The Company shall not, and shall use its
commercially reasonable efforts to ensure that no Affiliate of the Company
shall, sell, offer for sale or solicit offers to buy or otherwise negotiate in
respect of any security (as defined in Section 2 of the Securities Act) that
would be integrated with the offer or sale of the Shares and Warrants in a
manner that would require the registration under the Securities Act of the sale
of the Shares and Warrants to the Purchaser or that would be integrated with the
offer or sale of the Shares and Warrants for purposes of the rules and
regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.

4.4              Non-Public Information. The Company covenants and agrees that
neither it nor any other Person acting on its behalf will provide the Purchaser
or its agents or counsel, with any information that the Company believes
constitutes material non-public information without the express written consent
of the Purchaser, unless prior thereto the Purchaser shall have executed a
written agreement regarding the confidentiality and use of such information. The
Company understands and confirms that the Purchaser shall be relying on the
foregoing covenant in effecting transactions in securities of the Company.

4.5              Use of Proceeds. The Company shall only use the net proceeds
from the sale of the Shares hereunder to pay a portion of the purchase price for
one hundred percent (100%) of the common stock (the “CTR Stock”) of C.C.
Crawford Retreading Company, Inc., a Texas corporation (“CTR”), and for no other
purpose.

4.6              Indemnification of Purchaser. Subject to the provisions of this
Section 4.6, the Company will defend, protect, indemnify and hold the Purchaser
and its directors, officers, shareholders, members, partners, employees and
agents (each, a “Purchaser Party”) harmless from any and all losses,
liabilities, obligations, claims, contingencies, damages, costs and expenses,
including all judgments, amounts paid in settlements, court costs and reasonable
attorneys’ fees and costs of investigation (“Indemnified Liabilities”) that any
such Purchaser Party may suffer or incur as a result of or relating to (a) any
breach of any of the representations, warranties, covenants or agreements made
by the Company in this Agreement, or (b) any action, suit, proceeding or claim
(including for these purposes a derivative action brought on behalf of the
Company) instituted against the Company, any Purchaser Party, or any other
Purchaser in any capacity, or any of them or their respective Affiliates, by any
Person who is not an Affiliate of the Purchaser, with respect to or arising out
of the execution, delivery, performance or enforcement of any of the
transactions contemplated by this Agreement (unless such action is based upon a
breach of the Purchaser’s representations, warranties or covenants under this
Agreement or any agreements or understandings the Purchaser may have with any
such stockholder or any violations by the Purchaser of state or federal
securities laws or any conduct by the Purchaser which constitutes fraud, gross
negligence, willful misconduct or malfeasance). To the extent that the foregoing
undertaking by the Company may be unenforceable for any reason, the Company
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.

4.7              Trading Market Listing. In the time and manner required by the
Trading Market, the Company shall (a) prepare and file with such Trading Market
an additional shares listing application covering all of the Shares and a
notification form the change in the number of shares outstanding pertaining
thereto; (b) use its reasonable best efforts to take all steps necessary to case
all of the Shares to be approved for listing on the Trading Market as promptly
as possible thereafter; (c) if requested by the Purchaser, provide the Purchaser
with evidence of such listing, and (d) use its reasonable best efforts to
maintain the listing of such Shares on the Trading Market.

4.8              Form D; Blue Sky. The Company agrees to timely file a Form D
with respect to the Shares and Warrants as required under Regulation D and to
provide a copy there of upon written request of the Purchaser. The Company, on
or before the Closing Date, shall take such action as the Company shall
reasonably determine is necessary in order to obtain an exemption for or to
qualify the Shares and Warrants for sale to the Purchaser under applicable
securities or “Blue Sky” laws of the states of the United States (or to obtain
an exemption from such qualification) and shall provide evidence of such actions
promptly upon the written request of the Purchaser.

4.9              Piggy-Back Registrations. Except as provided in this Section
4.9, the Purchaser shall have no registration rights with respect to any of the
Shares or Warrants; however, if the Company shall determine to prepare and file
with the Commission a Registration Statement relating to an offering for its own
account or the account of others under the Securities Act of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act), then the Company shall send to the Purchaser a written notice
of such determination and, if within 15 days after the date of such notice, the
Purchaser shall so request in writing, the Company shall include in such
Registration Statement all or any part of such Registrable Securities the
Purchaser requests to be registered and sold in such offering; provided,
however, that any Rule 415 cut backs by the Commission shall be shared pro rata
and computed based upon all Registrable Securities, and further, that such cut
backs, if any, shall not be considered to be a violation of the Piggy-Back
Registration Rights of the Purchaser.  All fees and expenses incident to the
Company’s performance of or compliance with its obligations under this Section
4.9 (excluding any underwriting discounts and selling commissions and all legal
fees and expenses of legal counsel for any Purchaser) shall be borne by the
Company whether or not any Registrable Securities are sold pursuant to a
Registration Statement.

4.10          Reservation of Shares. The Company shall maintain a reserve from
its duly authorized shares of Common Stock to comply with its obligations to
issue the Warrant Shares upon exercise of the Warrants.

4.11          Right of First Refusal. If at any time after the Closing, the
Company shall authorize the issuance of any additional shares of Common Stock
(“Additional Shares”), the Company shall immediately grant and deliver to
Purchaser warrants to purchase the total number of such Additional Shares up to
a maximum of five million (5,000,000) Additional Shares, all in a form and upon
the terms set forth in the Warrant attached hereto as Exhibit A.

ARTICLE V. MISCELLANEOUS

5.1              Fees and Expenses. Except as otherwise set forth in this
Agreement, each party shall pay the fees and expenses of its advisers, counsel,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of this Agreement. The Company shall pay all stamp and other taxes
and duties levied in connection with the delivery of the Shares and Warrants.

5.2              Entire Agreement. This Agreement, together with the exhibits
and schedules hereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At the
Closing, and without further consideration, the Company and the Purchaser will
execute and deliver to the other such further documents as may be reasonably
requested in order to give practical effect to the intentions of the parties
under this Agreement.

5.3              Notices. Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective on the earliest of (a) the second
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service, or (b) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as set forth on the signature pages attached hereto.

5.4              Amendments; Waivers. No provision of this Agreement may be
waived or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchaser or, in the case of a waiver, by the
party against whom enforcement of any such waiver is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of either party to exercise
any right hereunder in any manner impair the exercise of any such right.

5.5              Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof.

5.6              Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the parties and their successors and permitted
assigns. The Company may not assign this Agreement or any rights or obligations
hereunder without the prior written consent of the Purchaser. The Purchaser may
assign its rights hereunder in whole or in part to any Person to whom the
Purchaser assigns or transfers the Shares, provided such transferee shall agree
in writing to be bound, with respect to the transferred Shares, by the terms and
conditions of this Agreement that apply to the “Purchaser.”

5.7              No Third-Party Beneficiaries. This Agreement is intended for
the benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except each Purchaser Party is an intended third party
beneficiary of Section 4.6.

5.8              Governing Law. All questions concerning the construction,
validity, enforcement and interpretation of this Agreement shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Texas, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement (whether brought
against a party hereto or its respective affiliates, directors, officers,
shareholders, employees or agents) shall be commenced exclusively in the federal
district court for the Northern District of Texas. Each party hereby irrevocably
submits to the exclusive jurisdiction of the federal district court for the
Northern District of Texas for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of this Agreement), and
hereby irrevocably waives, and agrees not to assert in any suit, action or
proceeding, any claim that it is not personally subject to the jurisdiction of
such court, that such suit, action or proceeding is improper or inconvenient
venue for such proceeding. Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery) to such party at the address in
effect for notices to it under this Agreement and agrees that such service shall
constitute good and sufficient service of process and notice thereof. Nothing
contained herein shall be deemed to limit in any way any right to serve process
in any manner permitted by law. The parties hereby waive all rights to a trial
by jury.

5.9              Survival. Subject to applicable statute of limitations, the
representations, warranties, agreements and covenants contained herein shall
survive the Closing and the delivery of the Shares and the Warrant.

5.10          Execution. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile or other electronic transmission, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or other electronic signature page were an original thereof.

5.11          Severability. If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

5.12          Replacement of Shares. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities.

5.13          Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Purchaser
and the Company will be entitled to specific performance under this Agreement.
The parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.

(Signature Page Follows)



 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

freestone resources, INC.

 

 

Address for Notice:

 

Freestone Resources, Inc.

325 N. St. Paul Street, Suite 1350

Dallas, TX 75201

 

By: ____/s/ Clayton Carter_________

Name: Clayton Carter

Title: Chief Executive Officer

 

 

 

With a copy to (which shall not constitute notice):

 

______________________

______________________

______________________

______________________

 

 

 



 

 

 

 

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

 

 

 

 



 

 



 

 

 

[PURCHASER SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]



 

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

DYNAMIS ENERGY, LLC

 

 

Address for Notice:

 

Dynamis Energy, LLC

776 E. Riverside Dr. #150

Eagle, ID 83616

 

By: _____/s/ Kevin McNulty_________

Name: ___W. Kevin McNulty________

Title: ____Director_____________

 

 

 

With a copy to (which shall not constitute notice):

______________________

______________________

______________________

______________________

 





 

 

 





 

 

 

 

 



Subscription Amount: $500,500.00

Shares: 5,000,000

Warrants: 5,000,000

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

 



 

 

 

 

 



 

 

 

Annex A

 

WIRE TRANSFER INSTRUCTIONS

 

Pursuant to the attached Securities Purchase Agreement, dated as of the date
hereto, the Purchaser shall purchase up to FIVE HUNDRED THOUSAND FIVE HUNDRED
DOLLARS ($500,500.00) of Shares and Warrants from Freestone Resources, Inc., a
Nevada corporation (the “Company”). All funds will be wired in accordance with
these instructions:

 

Disbursement Date: June 24, 2015.

 

 

I. PURCHASE PRICE

 

$500,500.00

WIRE INSTRUCTIONS:

 

 

 

Reference funds flow memorandum dated June 24, 2015

 

 

 